Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed on 11/15/21 have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.

Double Patenting
With regards to the double patenting rejection of claim(s) 1 and 23, the terminal disclaimer filed on 11/15/21 has been reviewed, accepted, and recorded. The double patenting rejection with regards to claim(s) 1 and 23 is withdrawn.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-13 and 15-23, applicant argues the claims as amended are not taught by the immediate prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing, however, upon further search and consideration, the newly discovered prior art document(s), referenced in the updated rejection below, teaches the limitations as claimed. Please see below for full rejection. Accordingly, applicant’s amendments have necessitated the new grounds of rejection set forth and this action is made final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0209116 A1] in view of D2 [US 2006/0078183 A1] further in view of D3 [US 2010/0322488 A1].
Claim 23: A system for automatically processing 3D images to identify 3D volumes corresponding to a particular target tissue region within a subject, the system comprising: 
a processor of a computing device; and [D1, [0021 and 0025]] D1 teaches the processor and computing device.

a memory having instructions stored thereon, wherein the instructions, when executed by the processor, cause the processor to: [D1, [0021 and 0025]] D1 teaches the memory.

(a) receive a 3D anatomical image of the subject obtained using an anatomical imaging modality, wherein the 3D anatomical image comprises a graphical representation of tissue within the subject; [D1, [0049]] D1 teaches the receive a 3D anatomical image of the subject obtained using an anatomical imaging modality wherein the 3D anatomical image comprises a graphical representation of tissue.

(b) receive a 3D functional image of the subject obtained using a functional imaging modality; [D1, [0049]] D1 teaches the receive a 3D functional image of the subject obtained using a functional imaging modality

(c) automatically generate using a machine learning module, a 3D segmentation mask that identifies, within the 3D anatomical image and/or the 3D functional image, a 3D volume of interest (VOI) corresponding to the target tissue region, wherein the machine learning module; (i) receives at least two channels of input, said input channels comprising a first input channel corresponding to at 10435693v1Application No. 17/008,4044Docket No.: 2010358-0191 least a portion of the 3D anatomical image and a second input channel corresponding to at least a portion of the 3D functional image and (ii) utilizes both the portion of the 3D anatomical image and the portion of the 3D functional image to perform image segmentation; and [D1, [0223 and 0308]] D1 teaches outputs generated by the module organization shown include a segmentation mask set that identifies various tissue volumes in a 3D anatomical image (e.g., a CT image) and segmentation metadata. D1 teaches the use of the CNN and the input of the functional and anatomical data.

(d) store and/or provide for display and/or further processing, the 3D segmentation mask. [D1, [0215, 0218, 0277, 0278, and 0281]] D1 teaches the storage and display of the 3D segmentation mask data.

D1 does not explicitly teach the use of both the anatomical image and the functional image to perform image segmentation and resampling of the image data, however, the limitations are taught as follows: [D3, [0046]] D3 teaches the use of both the functional image data and the anatomical image data in segmenting the image data within the dataset. Further, the limitations are taught by [D2, [0274 and 0453]] D2 teaches the functional and anatomical images being collected and the resampling of the image and volume data may be completed in order to increase or decrease the temporal and spatial resolution. 

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein the data is acquired to generate a 3D mask and a sampling is done in order to match a resolution, with the teachings of D3, wherein D3 utilizes both the anatomical and functional image data to segment the image data, further with the teachings of D2 wherein the sampling is that of a resampling which could be concluded as another type of preprocessing in image preparation for analysis. Resampling is useful in which it can produce a more or less detailed view of the collected data such that it is similar to the data that it is going to be compared. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the teachings of D3 for segmentation using both the functional and anatomical data, and the teachings of D2 for resampling. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 23.

Claim 1: Claim 1 is rejected for similar reasons as to those described in claim 23.

Claim 2: The method of claim 1, wherein the target tissue region comprises a bladder of the subject. [D1, [0017]] D1 teaches the identification of the bladder or prostate regions

Claim 3: The method of claim 1, wherein the target tissue region comprises a prostate of the subject.  [D1, [0017]] D1 teaches the identification of the bladder or prostate regions

Claim 4: The method of claim 1, wherein the target tissue region comprises one or more skeletal regions of the subject.  [0373] D1 teaches the images of the patient including the skeletal regions.

Claim 5: The method of claim 1, wherein the target tissue region comprises one or more members selected from the group consisting of a liver, a spleen, and kidney(s) of the subject.  [D1, [0023]] D1 teaches at least the liver as the target.

Claim 6: The method of claim 1, wherein the target tissue region comprises a heart of the subject and/or an aorta or portion thereof.  

Claim 7: The method of claim 1, wherein the 3D functional image comprises a PET or SPECT image obtained following administration of an agent to the subject.  [D1, [0004-0005]] D1 teaches the PET and SPECT analysis when giving the imaging agent for reference to prostate cancer including the PSMA agent.

Claim 8: The method of claim 7, wherein the agent comprises a PSMA binding agent.  [D1, [0004-0005]] D1 teaches the PET and SPECT analysis when giving the imaging agent for reference to prostate cancer including the PSMA agent.

Claim 9: The method of claim 8, wherein the agent comprises [18F]DCFPyL.  [D1, [0005]] D1 teaches the agent noted.

Claim 10: The method of claim 7, wherein the agent comprises 99mTc.  [D1, [0012]] D1 teaches the agent noted.

Claim 11: The method of claim 1, wherein the anatomical image comprises a CT image. [D1, [0014]] D1 teaches the Ct image is acquired. This is an anatomical image acquired.

Claim 12: The method of claim 1, wherein the machine learning module implements a neural network. [D1, [0165]] D1 teaches the CNN and the fully convolutional neural network.

Claim 13: The method of claim 12, wherein the machine learning module implements a fully convolutional CNN.  [D1, [0165]] D1 teaches the CNN and the fully convolutional neural network.

 Claim 15: The method of claim 1, wherein step (c) comprises: determining, by the processor, using a preliminary machine learning module, an initial VOI within the 3D anatomical image, the initial VOI corresponding to an anatomical region larger than and containing the target tissue region of interest; using the initial VOI of the 3D anatomical image as the first input channel; and using a sub-volume of the 3D functional image corresponding to the initial VOI as the second input channel. [D1, [0178-0179 and 0196]] D1 teaches the initial VOI and the anatomical image ranging in a larger size while including the anatomical region. Further, D1 teaches the approach where the receiving of the two input channels is utilized in order to output the positional information and bounding box coordinates.

Claim 16: The method of claim 1, wherein the machine learning module generates, as output, a likelihood map comprising a plurality of voxels, each corresponding to a 10435694v1Application No. 17/020,1615Docket No.: 2010358-0193 voxel of the anatomical image and having a likelihood value representing a likelihood that the corresponding anatomical image voxel represents a physical volume within the target tissue region.  [D1, [0227, 0223, 0254]] D1 teaches the map includes one or more voxels a likelihood that the voxel belongs to a particular category. This indicates a particular volume to which they correspond or identify the voxels as.

Claim 17: The method of claim 16, comprising generating the 3D segmentation mask based on the likelihood map. [D1, [0216 and 234]] D1 teaches the generation of the segmentation mask based upon the 3 dimensional data which includes the probability value for that voxel.

Claim 18: The method of claim 1, comprising: identifying, by the processor, using the 3D segmentation mask, a target VOI within the 3D functional image, the target VOI corresponding to the target tissue region; and determining, by the processor, using intensities of voxels of the 3D functional image within the target VOI, one or more uptake metrics indicative of a quantity of an agent within the target tissue region. [D1, [0256]] D1 teaches the intensities of the voxels of the SPECT data is utilized in the identification of the volume of interest in which the prostate maximum intensity voxel is a voxel of the SPECT prostate mask having a corrected intensity.

Claim 19: The method of claim 18, comprising determining, by the processor, one or more risk index values using the one or more uptake metrics. [D1, [0012]] D1 teaches the risk value is correlated to the uptake metrics.

Claim 20: The method of claim 19, wherein at least one of the one or more risk index values is/are indicative of a risk of the subject having or developing a particular cancer. [D1, [0012]] D1 teaches the risk value is correlated to the uptake metrics relevant to prostate cancer.

Claim 21: The method of claim 19, wherein at least one of the one or more risk index values are indicative of a risk of the subject having or developing metastatic cancer. [D1, [0004-0005]] D1 teaches the value having to do with the metastatic cancer.

Claim 22: The method of claim 19, wherein at least one of the one or more risk index values are indicative of a likelihood of the subject having a particular state of cancer. [D1, [0373]] D1 teaches the indicating of the presences and state of cancer with respect to the calculated values.
< Remainder of Page Left Intentionally Blank >Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661